MEMORANDUM OPINION
                                         No. 04-11-00855-CV

                                         Alexander MOLINA,
                                              Appellant

                                                    v.

                                    CITIMORTGAGE, INC., et al.
                                           Appellee

                      From the County Court at Law No. 3, Bexar County, Texas
                                      Trial Court No. 371,699
                           Honorable David J. Rodriguez, Judge Presiding

PER CURIAM

Sitting:           Catherine Stone, Chief Justice
                   Karen Angelini, Justice
                   Marialyn Barnard, Justice

Delivered and Filed: February 1, 2012

DISMISSED

           When appellant Alexander Molina filed this appeal, he was required to pay a $175.00

filing fee. See TEX. GOV=T CODE ANN. §§ 51.207(b)(1), 51.941(a) (West 2005); id. §§ 51.208,

51.0051 (West Supp. 2011); TEXAS SUPREME COURT ORDER REGARDING FEES CHARGED IN

CIVIL CASES IN THE SUPREME COURT AND THE COURTS OF APPEALS AND BEFORE THE JUDICIAL

PANEL      ON   MULTIDISTRICT LITIGATION (Misc. Docket No. 07-9138, Aug. 28, 2007) § B.1.(a).

Appellant did not pay the required filing fee when he filed his notice of appeal. Accordingly, the
                                                                                      04-11-00855-CV


clerk of this court notified appellant by letter dated December 2, 2011, that his notice of appeal

was conditionally filed and the filing fee was due no later than December 12, 2011.              On

December 30, 2011, when the fee remained unpaid, this court ordered that appellant must, not

later than January 9, 2012, either (1) pay the applicable filing fee, or (2) provide written proof to

this court that he is indigent or otherwise excused by statute or the Texas Rules of Appellate

Procedure from paying the fee. See TEX. R. APP. P. 5 (“A party who is not excused by statute or

these rules from paying costs must pay B at the time an item is presented for filing B whatever

fees are required by statute or Supreme Court order. The appellate court may enforce this rule by

any order that is just.”). The court advised appellant that if he failed to respond satisfactorily

within the time ordered, the appeal would be dismissed. See TEX. R. APP. P. 42.3.

       The filing fee has not been paid, and appellant has not provided a satisfactory response to

our December 30, 2011 order. We therefore order this appeal dismissed for want of prosecution.

We further order appellant to bear all costs of this appeal.

                                                  PER CURIAM




                                                 -2-